ON MOTION
DYK, Circuit Judge.

ORDER

Aventis CropScience N.V. moves to vacate the judgment of the United States District Court for the Middle District of North Carolina in Aventis CropScience N.V. v. Pioneer Hi-Bred, International, *630Inc., No. l:00-CV-463 (June 20, 2003) and to remand to the district court for further proceedings. Dow AgroSciences LLC and Pioneer Hi-Bred International, Inc. (Dow) consent to a remand but oppose Aventis’ motion to vacate the district court’s judgment. Aventis replies.
On Aventis’ motion, the court stayed proceedings in this appeal from the North Carolina district court’s judgment pending the court’s disposition in Monsanto Co. v. Bayer Bioscience N.V., 03-1201 coming from the United States District Court for the Eastern District of Missouri. This appeal and the Monsanto appeal both involve the same four patents and the district courts’ decision in this case was based on the collateral estoppel effect of the judgment of the Missouri district court in Monsanto. On March 30, 2004, the court reversed the Missouri district court’s decision in Monsanto and remanded for further proceedings. Monsanto Co. v. Bayer Bioscience N.V., 363 F.3d 1235 (Fed.Cir.2004). On May 6, 2004 the court denied Monsanto’s combined petition for panel rehearing and rehearing en bane.
We agree with Aventis that because the Missouri district court’s decision in Monsanto, upon which the district court’s decision in this case was based, was reversed and remanded, it is appropriate to vacate and remand in this case.
Accordingly,
IT IS ORDERED THAT:
(1) Aventis’ motion to vacate and remand is granted.
(2) Each side shall bear its own costs.